



COURT OF APPEAL FOR ONTARIO

CITATION: Hanna & Hamilton Construction
    Co. Ltd. v.
Robertson, 2021 ONCA 660

DATE: 20210923

DOCKET
:
M52782 (C68707)

Watt,
    Benotto and Trotter JJ.A.

BETWEEN

Hanna
    & Hamilton Construction Co. Ltd.

Plaintiff
(Respondent in Appeal)

and

Craig Ross Robertson
, 2092637 Ontario Ltd. and
Brenda Robertson

Defendants
(
Appellants
)

Heard: In writing

REASONS FOR DECISION

[1]

The appellants appeal the orders of Donohue J.,
    dated September 29, 2020 and October 23, 2020.

[2]

The orders followed the respondents motion
in
    the Superior Court of Justice for a declaration that previous orders of the
    court survived the bankruptcy of the appellants.

[3]

At the conclusion of oral submissions, the motion judge granted the
    relief sought as follows:

Based upon all of
    the materials before me, the very detailed submissions I am going to grant the
    order that is sought by the moving party and set out in the notice of motion,
    paragraph B, C and D. So those declarations are granted with respect to the
    writs of execution.

[4]

The motion judge later granted costs to the
    respondent and declined to provide reasons for the order, or for the costs
    decision.

[5]

Both parties ask this court to set aside the
    order.

[6]

The reasons of the motion judge fail to disclose
    how she arrived at the conclusion, in fact or in law. They are incapable of
    meaningful appellate review and this constitutes an error in law: see
R. v.
    Sheppard
[2002] 1 SCR 869 at para. 28.

[7]

The appeal is allowed and the orders of Donohue
    J. dated September 29, 2020 and October 23, 2020 are set aside and a new
    hearing is ordered before a different judge.

[8]

In accordance with counsels agreement, there
    will be no costs of the appeal.

David
    Watt J.A.

M.L.
    Benotto J.A.

Gary
    Trotter J.A.


